Citation Nr: 0829135	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-30 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a status post left knee reconstruction to 
include surgical scars.

2.  Entitlement to an initial compensable rating for 
residuals of a laparoscopic ovarian cyst removal to include 
surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from February 
2000 to February 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In a March 2006 rating action, the RO 
granted service connection and assigned an initial 
noncompensable rating, effective February 24, 2005, for left 
knee and ovarian cyst removal disabilities, to include scars.  
In an April 2006 rating action, the RO continued the initial 
noncompensable rating for a laparoscopic ovarian cyst removal 
with scars.  Thereafter, the veteran perfected an appeal as 
to the initial evaluation assigned for these service-
connected disabilities.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.  

In June 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a June 2008 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Residuals of a status post left knee reconstruction are 
manifested by range of motion with flexion greater than 60 
degrees and normal extension, pain in the knee, crepitus, and 
no objective findings of arthritis, instability, locking 
pain, joint effusion, or ankylosing of the knee joint; 
residuals of left knee reconstruction involve two patellar 
scars that exhibited no tenderness or skin breakdown on 
examination.

3.  Residuals of a laparoscopic ovarian cyst removal do not 
require continuous treatment; residuals of laparoscopic 
ovarian cyst removal involve two abdominal scars and one non-
visible umbilical scar that exhibited no tenderness or skin 
breakdown on examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a status post left knee reconstruction to 
include surgical scars have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.321, 4.71a, Diagnostic Codes 5260, 7804 (2007).

2.  The criteria for an initial compensable rating for 
residuals of a laparoscopic ovarian cyst removal to include 
surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 
4.1-4.14, 4.116, Diagnostic Code 7615-7804 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

In this case, the veteran's claims for service connection for 
a left knee disability and ovarian cyst removal were received 
in March 2005.  In correspondence dated in May 2005, she was 
notified of the provisions of the VCAA as they pertain to the 
issues of service connection.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate her claims.  Thereafter, the claims were 
reviewed, and a supplemental statement of the case was issued 
in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

The claims for an initial compensable evaluation for a left 
knee disability with scars and residuals of a laparoscopic 
ovarian cyst removal with scars are downstream issues from 
the grant of service connection.  See Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).
During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to these matters were provided in March 
and July 2006.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected residuals of a 
status post left knee reconstruction to include surgical 
scars and for residuals of a laparoscopic ovarian cyst 
removal to include surgical scars, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In this case, the Board finds that the veteran was informed 
of the specific requirements of the applicable Diagnostic 
Codes.  She was afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, and the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2008 after the notice was provided.  Thus, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.

Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

In evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

Residuals of Left Knee Reconstruction

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for her service-connected 
residuals of a status post left knee reconstruction to 
include surgical scars pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 (2007).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)
525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

A December 1999 enlistment examination report showed normal 
findings of the lower extremities.  Service treatment records 
revealed that the veteran received treatment for left knee 
pain beginning in March 2000 following an injury.  In 
February 2001, she re-injured her left knee when she fell on 
the ice.  In July 2002, she complained of left medial knee 
pain after falling down stairs.  Service treatment records 
show that she continued to receive treatment for left knee 
pain during the remainder of her active service.  In June 
2004, she received a permanent profile of "2" for her lower 
extremities because of her left knee.  A January 2005 service 
treatment note indicated that the veteran underwent a left 
knee surgery - an anterior cruciate ligament allograft - in 
November 2004 and continued to experience left knee pain.  
She complained of continued pain since her surgery.  On 
physical examination she had full extension of her left knee 
and flexion to 120 degrees.

In a January 2006 VA general examination report, the veteran 
reported sharp pain in her knee after exercising, with heavy 
carrying, and with prolonged standing.  On physical 
examination, no muscle weakness, atrophy or muscle spasm was 
observed.  She complained of tenderness to palpation over the 
tibial plateau of the left knee, and there was effusion and 
tenderness observed.  The examiner found there was no joint 
laxity.  No left knee range of motion findings were reported.  
The examiner's impression was slight narrowing of the joint 
space in the medial compartments of both knees, slightly 
greater on the left, with possible postoperative residue on 
the left.  No acute osseous abnormality demonstrated.  The 
examiner's diagnosis was stable left knee anterior cruciate 
ligament reconstruction with slight narrowing of the joint 
spaces of the bilateral medial compartments, greater left 
than right.

The January 2006 VA examination report also found that the 
veteran's left knee surgical scars included an inferior mid 
left patellar scar and an inferior lateral patellar scar, 
both measuring 3 by 1 centimeters each.  On physical 
examination, neither scar was noted to be tender or to have 
skin breakdown.

A March 2006 rating action awarded the veteran service 
connection for a left knee injury status post reconstruction 
to include both surgical scars.  In her June 2006 notice of 
disagreement, she requested a compensable rating.  

A December 2007 VA addendum examination report of the left 
knee found full extension of the left knee and flexion to 118 
with pain to the distal patella.  Gait was noted to be normal 
and steady.  The examiner opined that the veteran was unable 
to attain full flexion secondary to pain and large thigh 
muscles.  The examiner indicated that DeLuca criteria had 
been followed with no change in range of motion of the left 
knee.

In a June 2008 travel board hearing, the veteran testified 
that she has a one-inch scar below her left kneecap that was 
painful when irritated.  She explained that if she were to 
kneel on the floor, her entire left knee hurts, and she is 
unable to distinguish the scar pain from general knee pain.  
She concluded that the only way she could distinguish the 
pain was by touching her knee.

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for a compensable evaluation under Diagnostic Codes 
5260.  Extension of the leg has consistently been to 0 
degrees and flexion has consistently been greater than 60 
degrees.  As there are no findings of degenerative arthritis, 
the Board notes that the criteria contained in Diagnostic 
Code 5003 for rating impairment due to arthritis may not be 
used as a basis to rate the veteran's left knee disability.

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, competent medical evidence is absent any 
findings of ankylosis; lateral instability or recurrent 
subluxation; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, and 5263.  Consequently, a 
compensable evaluation based upon any of these diagnostic 
codes is not warranted.  Therefore, the assignment of a 
compensable rating for the veteran's service-connected left 
knee disability is not warranted.

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  However, the 
Board observes that there is no objective evidence that the 
veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that the veteran's service treatment 
records and post-service treatment records are silent for any 
findings related to surgical knee scars after her November 
2004 left knee surgery.  The Board has considered whether a 
resulting scar may warrant the assignment of a separate 
compensable rating under the available diagnostic codes at 38 
C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, the medical evidence does not reflect the 
existence of any associated scar of a size or that involves 
any symptoms or pertinent characteristics so as to warrant 
the assignment of a separate, compensable rating under any 
pertinent provision of section 4.118.  While the veteran 
complained at her June 2008 travel board hearing of pain in 
the scar below the kneecap, on objective examination, no pain 
was elicited at the scar site.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

In conclusion, there is no basis upon which to award a higher 
rating for the left knee impairment.

Residuals of Laparoscopic Ovarian Cyst Removal

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for her service-connected 
residuals of a laparoscopic ovarian cyst removal to include 
surgical scars pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 7615-7804 (2007).

761
5
Ovary, disease, injury, or adhesions of.
General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs 
(diagnostic codes 7610 through 7615):
Symptoms not controlled by 
continuous treatment
30
Symptoms that require continuous treatment
10
Symptoms that do not require continuous treatment
0
38 C.F.R. § 4.116, Diagnostic Code 7615 (2007)

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. (See Sec. 
4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

The veteran contends that she is entitled to a compensable 
rating for her service-connected ovarian disability and scars 
because she states that she must take birth control 
medication for the rest of her life to control her pain 
following a laparoscopic ovarian cyst removal.

The veteran's service treatment records indicated that in 
January 2004 a cyst was discovered on her right ovary during 
a dilation and curettage, following a miscarriage.  Service 
treatment notes showed that the veteran complained of 
persistent right pelvic pain that was not improving with 
medication.  A February 2004 operative report revealed that a 
paratubal cyst was removed from her right ovary.  A February 
2004 emergency room treatment note showed that she 
subsequently sought treatment for the surgical site, which 
had re-opened.  In a May 2004 pelvic ultrasound radiologic 
examination report, the veteran complained of right [pelvic] 
pain and tenderness.  The examiner's impression was two 
anterior fundal calcified fibroids.  In a June 2004 treatment 
note, the veteran complained of a dull, achy pain in her 
right lower quadrant since April 2004.  The assessment was 
right lower quadrant pain with no specific etiology.  In a 
January 2005 treatment note the veteran complained of mid-
cycle right lower quadrant pain for the past year as well as 
heavy, long, painful, or irregular menstrual cycles.  The 
assessment was possible nephrolithiasis.   

In a January 2006 VA general examination report, a physical 
examination revealed scars of the right and left lower 
quadrant of the abdominals that measured 2.5 by 0.2 
centimeters and a umbilical scar that was not visible.  The 
examiner noted that there was no tenderness of the scars, nor 
was there any skin breakdown.

In an April 2006 VA gynecological conditions examination 
report, the veteran complained of intermittent right lower 
quadrant pain especially if lifting more than 15 pounds.  She 
reported severe dysmenorrhea that was getting worse and 
menstrual cycles that lasted 3 days, but that previously had 
lasted 4 to 5 days.  The diagnosis was dysmenorrhea and 
history of ovarian cysts.

A September 2006 VA treatment note assessed pelvic pain and 
dysmenorrhea.  An October 2006 VA operative report indicated 
that the veteran underwent a diagnostic laparoscopy with 
insufflation of fallopian tubes with indigo carmine dye.  The 
postoperative diagnoses were dysmenorrhea, uterine fibroid, 
and possible bilateral tubal occlusion.  VA treatment notes 
dated in mid-October 2006 show that the veteran complained of 
drainage, pain, and a separation of her umbilical incision.  
Objective findings dated in late-October 2006 noted that the 
incision looked okay without drainage, induration, or odor, 
and the suture was removed.  A February 2007 VA treatment 
note assessed normal gynecological examination, questionable 
infertility, and questionable tubal factor.  The veteran was 
asked to return in one year.

In this case, recent medical treatment records demonstrate a 
normal gynecological examination, dysmenorrhea, and uterine 
fibroid.  The records do not show, however, that the veteran 
receives any continuous treatment for ovarian disease, 
injury, or adhesion that is related to her in-service ovarian 
cyst removal that would warrant assignment of a compensable 
rating (see Diagnostic Code 7615).  As a January 2006 VA 
examination report revealed that her scars were not tender on 
examination, they would not warrant a separate compensable 
rating.

It is apparent from the evidence of record that the criteria 
for a compensable have not been met.

Both Disabilities

The Board acknowledges the veteran and her representative's 
contentions that her left knee disability with scars and 
ovarian cyst removal disability with scars are more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial compensable evaluation for either 
disability, to include scars.  Therefore, entitlement to a 
compensable rating for either disability is not warranted.  
The Board has considered additional staged ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)


ORDER

Entitlement to an initial compensable rating for residuals of 
a status post left knee reconstruction to include surgical 
scars is denied.

Entitlement to an initial compensable rating for a 
laparoscopic ovarian cyst removal to include surgical scars 
is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


